 



Exhibit 10.5
AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF PHH HOME LOANS, LLC
This Amendment (this “Amendment”), entered into as of the 12th day of May, 2005,
by and between PHH Broker Partner Corporation, a Maryland corporation (the “PHH
Member”), and Cendant Real Estate Services Venture Partner, Inc., a Delaware
corporation (the “Cendant Member”), amends the Amended and Restated Limited
Liability Company Operating Agreement of PHH Home Loans, LLC, dated as of
January 31, 2005, by and between the PHH Member and the Cendant Member (the “LLC
Agreement”).
Capitalized terms used in this Amendment without definition shall have the
meanings given to them in the LLC Agreement.
WHEREAS, the PHH Member and the Cendant Member desire to amend the LLC Agreement
to extend the date after which the Cendant Member may deliver to the PHH Member
the Two-Year Termination Notice from the eighth (8th) anniversary of the Closing
Date to the tenth (10th) anniversary of the Closing Date.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the LLC Agreement and this Amendment, the parties hereto, intending to
be legally bound, hereby agree as follows:
1. The first paragraph of Section 8.4(a) of the LLC Agreement shall be amended
in its entirety to read as follows:
(a) Two-Year Termination. At any time after the tenth (10th) anniversary of the
Closing Date, the Cendant Member may deliver to the PHH Member a written notice
(the “Two-Year Termination Notice”) requesting that the PHH Member either
(i) purchase or cause to be purchased (the “Two Year Put”) all of the Interests
held by the Cendant Member or any of its Affiliates on a date no earlier than
two years after such Two-Year Termination Notice is delivered to the PHH Member
(“Two Year Put Date”) or (ii) sell (the “Two Year PHH Sale”) all of the
Interests then held by the PHH Member and/or any of its Affiliates to a Person
that is not affiliated with Cendant (any such Person, for purposes of this
Section 8.4, the “Cendant Designated Buyer”) on a date no earlier than two years
after such Two-Year Termination Notice is delivered to the PHH Member (“Two Year
Sale Date”).

 



--------------------------------------------------------------------------------



 



2. Section 8.2(a)(iii) of the LLC Agreement shall be amended in its entirety to
read as follows:
(iii) “Termination Payment” means an amount equal to (A) the product of (x) two
(2) and (y) the actual Net Income of the Company for the trailing twelve months
(“LTM Net Income”), plus (B) all costs reasonably incurred by Cendant in
unwinding its relationship with PHH pursuant to this Agreement and the other
Transaction Documents and transitioning to a new mortgage venture partner;
provided, however, that in the case of a Cendant Termination Event pursuant to a
PHH Change in Control, in calculating the Termination Payment, the LTM Net
Income shall instead be multiplied by the number of years (including fractions
thereof) remaining until the twelfth (12th) anniversary of the Closing Date;
provided further, however, that if such PHH Change in Control termination occurs
on or after the tenth (10th) anniversary of the Closing Date, the LTM Net Income
shall be multiplied by two (2).
3. The term “Agreement” as used in the LLC Agreement shall be deemed to refer to
the LLC Agreement as amended hereby. Except as set forth herein, the LLC
Agreement shall remain in full force and effect and shall be otherwise
unaffected hereby. In the event of any conflict or inconsistency between the
provisions of this Amendment, on the one hand, and the LLC Agreement, on the
other hand, with respect to the matters set forth herein and contemplated
hereby, the provisions of this Amendment shall govern such conflict or
inconsistency.
4. This Amendment may be executed in any number of counterparts, and each of
such counterparts shall for all purposes be deemed an original, but all such
counterparts shall together constitute but one and the same agreement.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the LLC
Agreement, effective as of the date first written above.

                  CENDANT REAL ESTATE SERVICES VENTURE PARTNER, INC.
 
                By:   /s/ David Weaving          
 
      Name:   David Weaving
 
      Title:   Senior Vice President
 
                PHH BROKER PARTNER CORPORATION
 
                By:   /s/ Joseph E. Suter          
 
      Name:   Joseph E. Suter
 
      Title:   President

3